Case: 15-41611      Document: 00513684696         Page: 1    Date Filed: 09/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-41611                                  FILED
                                  Summary Calendar                        September 20, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OMAR ALEJANDRO PORTILLO-RUIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-81-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Omar Alejandro Portillo-Ruiz appeals the sentence imposed following his
guilty plea conviction for conspiracy to possess with intent to distribute
methamphetamine in violation of 21 U.S.C. § 846. He argues that there is a
conflict between the special conditions of supervised release that were imposed
during the oral pronouncement of his sentence and those that were imposed by
the written judgment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41611     Document: 00513684696     Page: 2   Date Filed: 09/20/2016


                                  No. 15-41611

      As part of the plea agreement, Portillo-Ruiz agreed to waive his right to
appeal his conviction and sentence except with respect to an imprisonment
term that exceeded the statutory maximum and with respect to a claim of
ineffective assistance of counsel. Portillo-Ruiz argues that this appeal of his
sentence is not precluded by his appeal waiver because the plea agreement was
of no benefit to him and contains illegal provisions. He contends that the plea
agreement is therefore unenforceable.
      Portillo-Ruiz did not challenge the validity of the plea agreement in the
district court or attempt to withdraw his guilty plea on the ground that the
plea agreement lacked consideration. He cannot establish that the district
court plainly erred in accepting the plea agreement as we have never expressly
held that consideration is required to support a valid plea agreement. See
Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Smallwood,
920 F.2d 1231, 1239-40 (5th Cir. 1991). Moreover, the record demonstrates no
reversible plain error with respect to the consideration given by the
Government for Portillo-Ruiz’s plea agreement. See Puckett, 556 U.S. at 135.
Thus, the appeal waiver in Portillo-Ruiz’s plea agreement bars his challenge
to any disparity between the oral sentence and the written judgment. See
United States v. Higgins, 739 F.3d 733, 738-39 (5th Cir. 2014). The judgment
of the district court is AFFIRMED. The Government’s motion for summary
affirmance and its alternative motion for an extension of time to file a brief are
DENIED.




                                        2